Citation Nr: 0827782	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  04-09 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from May 1943 to August 
1943 and from November 1944 to April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In a November 2007 decision, the Board 
denied service connection for a lung disability, denied a 
rating in excess of 10 percent for bilateral pes planus, and 
granted a 40 percent rating for residuals of an injury to the 
ulnar nerve, right wrist, with carpal tunnel syndrome and 
flexion deformity of the fifth finger, post-operative.  The 
TDIU issue was remanded.  

This case has been advanced on the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the Board's prior November 2007 Remand, the 
veteran is service-connected for residuals of an injury to 
the ulnar nerve, right wrist, with carpal tunnel syndrome and 
flexion deformity of the fifth finger, post-operative, rated 
as 40 percent disabling; bilateral pes planus, rated as 10 
percent disabling; burn scar over the right upper extremity 
radial side, rated as noncompensable; and burn scar 
of the right upper extremity on the ulnar side, rated as 
noncompensable.  The combined rating is 50 percent.  See 38 
C.F.R. § 4.25 (2007).  

In the Board's Remand, the Board found that the matter of 
service connection for below the knee amputation as secondary 
to pes planus was inextricably intertwined with the TDIU 
issue and had to be resolved prior to the adjudication of 
that issue.  The Board provided the following instructions in 
a Remand paragraph:

The issue of service connection for below the knee 
amputation as secondary to pes planus should be 
adjudicated.  The veteran should be notified of this 
decision and of his procedural and appellate rights.

On Remand, the RO did not separately adjudicate the issue of 
secondary service connection for below the knee amputation.  
Rather, the RO issued a supplemental statement of the case 
(SSOC) which included 2 issues: (1) Entitlement to an 
increased rating for bilateral pes planus; and (2) 
Entitlement to TDIU.  The RO adjudicated the secondary issue 
as part and parcel of the increased rating issue.  However, 
this was improper.  In November 2007, the Board denied an 
increased rating for bilateral pes planus.  The issue of an 
increased rating for bilateral pes planus was resolved.  The 
secondary service connection issue was raised and determined 
to be intertwined with the TDIU issue.  The Board requested a 
separate service connection adjudication on this matter.  

In light of the foregoing, further action is necessary in 
this case, in accordance with the previous Board remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, a remand by the Board confers on the veteran 
the right to compliance with the remand orders).

The veteran should be issued a notification letter in 
compliance with the Veterans Claims Assistance Act (VCAA) as 
to the issue of service connection for below the knee 
amputation as secondary to service-connected bilateral pes 
planus.  The RO should then adjudicate that issue in a rating 
decision.  The veteran should be notified of that rating 
decision and provided his procedural and appellate rights.  
Once that matter is resolved, the RO should readjudicate the 
TDIU issue.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  This case has been advanced on the 
docket and all actions should be 
accomplished accordingly.  

2.  The veteran should be sent a VCAA 
letter as to the issue of service 
connection for below the knee amputation 
as secondary to service-connected 
bilateral pes planus.

3.  The issue of service connection for 
below the knee amputation as secondary to 
service-connected bilateral pes planus 
should be adjudicated in a rating 
decision.  The veteran should be notified 
of this decision and of his procedural 
and appellate rights.

4.  Readjudicate the TDIU claim on appeal 
in light of all of the evidence of 
record.  If the issue remains denied, the 
veteran should be provided with an SSOC 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


